UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2035



In Re:   GARY LEWIS MILLER-EL,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   November 16, 2009              Decided:   December 7, 2009


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary Lewis Miller-El, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gary Lewis Miller-El petitions for a writ of mandamus

seeking an order compelling state officials to dismiss a pending

indictment and release him from custody, and other remedies.                                We

conclude that Miller-El is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used

only    in    extraordinary           circumstances.           Kerr   v.    United    States

Dist.    Court,          426    U.S.     394,    402    (1976);       United      States    v.

Moussaoui,         333    F.3d    509,    516-17       (4th    Cir.   2003).        Further,

mandamus      relief       is    available      only    when    the   petitioner      has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass'n, 860 F.2d 135, 138 (4th Cir. 1988).                           This court does not

have     jurisdiction            to    grant     mandamus      relief      against     state

officials.          Gurley v. Superior Court of Mecklenburg County, 411

F.2d 586, 587 (4th Cir. 1969).

               The relief sought by Miller-El is not available by way

of mandamus.             Accordingly, we deny the petition for writ of

mandamus.          We dispense with oral argument because the facts and

legal    contentions            are    adequately      presented      in    the    materials

before       the    court      and    argument      would     not   aid    the    decisional

process.

                                                                           PETITION DENIED




                                                2